Case 2:18-cv-05602-|\/|AK Document 1 Filed 12/28/18 Page 1 of 11

IN THE UNI'I`ED STATES DISCTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

LOUIS PAGLIEI : '
4558 White Oal< Lane : CIVIL ACTION
Bensalern, PA 19020 :

 

 

NO.:
Plaintiff,
v.
FEDERAL EXPRESS CORPORATION
d/b/a FEDEX SHIP CENTER
160 Rittenhouse Circle :
Bristol, PA 19007 : .]URY TRIAL DEMANDED
l l)efendant.
CIVIL ACTION COMPLAINT

 

Louis Pagliei (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and
through his undersigned counsel, hereby avers as follows:
INTRODUCTION

l. P`laintiff has initiated this action to redress violations by Federal Express

Corporation d/b/a FedEX Ship Center (hereinafrer referred to as “Defendant”) of the Age

Discrirnination in Ernployment Act (“ADE ” - 29 U.S.C. §§ 621 et seq.), Section 1981 of the

Civil Rights Act of 1866 (“Section 1981” - 42 U.S.C. § 1981), and the Pennsylvania I-Iurnan

Relations Act (“PHRA”).l As a direct consequence of Defendant’s unlawful actions, Plaintiff

Seeks damages as set forth herein.

 

l Plaintift’s claims under the PI-IRA are referenced herein for notice purposes He is required to wait l full year
before initiating a lawsuit from the date of dual-filing With the EEOC. Plaintiff must however tile his lawsuit in
advance of same because of the date of issuance of his federal right-to-sue letter under the ADEA. Plai_ntist PI'[RA
claims however will mirror identically his federal claims under the ADEA.

Case 2:18-cv-05602-|\/|AK Document 1 Filed 12/28/18 Page 2 of 11

JURISDICTION AND VENUE

2. This Court has original subject matter jurisdiction over the instant action pursuant
to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and
seeks redress for violations of federal laws.

3. This Court may properly assert personal jurisdiction over Defendant because its
contacts With this state and this judicial district are sufficient for the exercise of jurisdiction over
Defendant to comply with traditional notions of fair play and substantial justice, satisfying the
standard set forth by the United States Supreme Court in Im"l Shoe Co. v. Washington, 326 U.S.
310 (1945), and its progeny.

4. Pursuant to 28 U.S.C. § 139l(b)(l) and (b)(2), venue is properly laid in this
district because Defendant is deemed to reside Where it is subjected to personal jurisdiction,
rendering Defendant a resident of the Eastern District of Pennsylvania.

5. Plaintiff is proceeding herein under the ADEA after properly exhausting all
administrative remedies With respect to such claims by timely filing a Charge of Discrimination
with the Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit

within ninety (“90”) days of receiving a notice of dismissal and/or right to sue letter from the

EEOC.
PARTIES
6. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.
7. Pla.intiff is an adult individual with an address as set forth in the caption.
8. Federal Express Corporation d/b/a FedEX Ship Center is a multinational courier

delivery services company with retail shipping centers located in several states in the United

 

Case 2:18-cv-05602-|\/|AK Document 1 Filed 12/28/18 Page 3 of 11

States (including in Pennsylvania). Plaintiff` Was hired through and Worl<ed at a FedEx Ship
Center located at the address as set forth in the caption.

9. At all relevant times herein, Defendant acted by and through its agents, servants
and employees, each of whom acted at all times relevant herein in the course and scope of their
employment with and for the Defendant

FACTUAL BACKGROUND

10. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

ll. Plaintiff is a 59-year-old Caucasian male.

12. Plaintiff Worked for Defendant for approximately 30 years as a courier until his
unlawful termination (as discussed inj$'a) on or about December 27, 2017.

13. During his tenure With Defendant, Plaintiff Wa.s generally supervised by
Operations Manager, Jean Ralston (hereinafrer “Ralston”) and Senior Manager, l1Ernie Ortiz
(hereinajier “Ortiz”).

14. Throughout his employment With Defendant, Plaintiff was a dedicated and hard-
working employee Who performed his job well.

-Age Discrilninatioo-

15 . Based on information and Plaintiff s observations/personal experiences, Ralston
and Ortiz favored younger employees and exhibited discriminatory animus towards Plaintiff and
other older employees For example, but not intended to be an exhaustive list:

a. Ralston and Ortiz blatantly treated employees, including Plaintiff, who were more
advanced in age, in a derogatory, demeaning, and condescending manner,

including but not limited to overly scrutinizing and criticizing their work;

 

Case 2:18-cv-05602-|\/|AK Document 1 Filed 12/28/18 Page 4 of 11

b. Unlike Plaintiff s younger co-workers, Ralston and Ortiz selectively enforced
policies against Plaintiff and his older co-Workers;

c. Ortiz commented multiple times to Plaintiff that Plaintiff was getting too “old” for
this job and may “need to retire;”

d. When Plaintiff questioned Ortiz about certain policie,`s, Ortiz would say that “if
[you] don’t like it, just retire and leave”; and

e. Ortiz commented several times in close proximity to Plaintiff’s termination that
Plaintiff “make[s] too much money for what [he] does.”

16. Plaintiff interpreted Ortiz’s repeated comments about retiring as relating to his
age and perceived such comments as age discrimination2

17. After observing the aforementioned instances of age discrimination and disparate
treatment for months, Plaintiff was abruptly terminated by Ortiz on December 27, 2017, for an
alleged custodial control rule violation (a package was stolen from Plainans truck).

18. However, other younger employees had violated the same or similar rules during
their employment With Defendant, but Were not disciplined or terminated for same (even though
some of those individuals committed terminable offenses).

19. Plaintiff was treated disparately with respect to work assignments, discipline, and
termination contrary to individuals substantially younger than him.

20. Upon information and belief, after Plaintiff Was terminatedJ his position was filled

by a much younger and less-experienced courier named Lance Massuli.

 

2 It is well recognized that any suggestion an employee “retire” constitutes objective evidence of age discrimination
(let alone multiple times in an adamant manner). See, e.g., Sesso v. Mercy Suburban Hosp., 2013 WL 961625, at *4
(E.D. Pa. 2013) (explaining any suggestion that any employee retire is evidence of discriminatory animus based on
age and holding such statements are suchient if credited by a jury to find a termination based upon age
discrimination).

Case 2:18-cv-05602-|\/|AK Document 1 Filed 12/28/18 Page 5 of 11

21. Therefore, Plaintiff believes and avers the rationale given for his termination was

completely pretextual and that he was really terminated because of his age.
-Racial Discrimination-

22. Sepa.rately and apart from the age discrimination and harassment that Plaintiff
was subjected to during his employment with Defendant (discussed supra), Plaintiff was also
subjected to discrimination based on his race.

23. During Plaintiff’s employment with Defendants, he was subjected to
discrimination through disparate treatment, pretextual admonishment, and termination because of
his race.

24. Plaintiff was abruptly terminated on or about December 27, 2017, and told the
purported reason for his termination was that he allegedly violated a custodial control rule (a
package was stolen from his truck).

25. Upon information and belief, other non-Caucasian (particularly African-
American/Black) employees committed the same or similar terminable offenses and were not
terminated for same or were immediately re-hired through Defendant’s internal grievance
process. For example, a courier, Lee lenl<ins (Af`rican-Arnerican/Black) was allegedly
terminated for violating Defendant’s anti workplace violence policy by hitting a manager;
however, he was given his job back by Defendant’s Vice President, Sam Nesbit (African-
American/Black).

26. By way of further example, another courier (African-American/Black) had lost or
misdelivered over 40 packages but was never disciplined or terminated for his conduct

27. Plaintiff believes and therefore avers that he was really terminated because of his

face .

Case 2:18-cv-05602-|\/|AK Document 1 Filed 12/28/18 Page 6 of 11

COUNT I
Violation of the Age Discrimination in Emplovment Act (“ADEA”)

(Age Discrimination _ Wrongful Termination & Hostile Work Environment)

28. The foregoing paragraphs are incorporated herein in their entirety as if set forth in
full.

29. Toward the end of Plaintist tenure with Defendant, Defendant’s management
made several comments to Plaintiff about Plaintiff being to “old” and needing to retire.

30. Plaintiff was abruptly terminated on or about December 27, 2017, and told the
purported reason for his termination was that he allegedly violated a packaging rule.

311 However, other younger employees had violated the same or similar rules during
their employment with Defendant, but were not disciplined or terminated for same (even though
some of their violations should have been terminable offenses).

32. Plaintiff was treated disparater with respect to work assignments, discipline, and
termination contrary to individuals substantially younger than him.

33. Upon information and belief, after Plaintiff was terminated, his position was filled
by a much younger and less-experienced courier named Lance Massuli.

34. Plaintiff believes and therefore avers that he was subjected to a hostile work
environment, and ultimately terminated from Defendant because of his advanced age.

35. These actions as aforesaid constitute unlawful age discrimination under the
ADEA.

COUNT II
Violation of 42 U.S.C. Section 1981
(Racial Discrimination - Wrongful Termination)

36. The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

Case 2:18-cv-05602-|\/|AK Document 1 Filed 12/28/18 Page 7 of 11

37. During Plaintiffs employment with Defendants, he was 7 subjected to
discrimination through disparate treatment, pretextual admonishment, and termination because of
his race.

38. Plaintiff was ultimately terminated from Defendants on about December 27, 2017,
for completely pretextual reasons.

39. Plaintiff believes and therefore avers that he was really terminated because of his
race.

4(). These actions as aforesaid constitute unlawful discrimination under Section 1981.
WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

A. Defendant is to promulgate and adhere to a policy prohibiting discrimination in
the future against any employee(s);

B. Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff
whole for any and all pay and benefits Plaintiff would have received had it not been for
Defendant’s illegal actions, including but not limited to back pay, front pay, salary pay increases,
bonuses, insurance, benefits, training, promotions, reinstatement and seniority;

C. Plaintiff is to be awarded liquidated and/or punitive damages as permitted by
applicable law, in an amount believed by the Court or trier of fact to be appropriate to punish
Defendant for its willful, deliberate, malicious and outrageous conduct and to deter Defendant or
other employers from engaging in such misconduct in the future;

D. Plaintiff is to be accorded other equitable and legal relief as the Court deems just,
proper and appropriate (including but not limited to damages for emotional distress, pain,

suffering and humiliation); and

Case 2:18-cv-05602-|\/|AK Document 1 Filed 12/28/18 Page 8 of 11

E. Plaintiff is to be awarded the costs and expenses of this action and reasonable

attomey’s fees as provided by applicable federal and state law.

Dated: December 28, 2018

Respectfully submitted,

KARPF, KA & CERUTTI, P.C.

 

Ari R. Karpf, Esq.

3331 Street Road

Two Greenwood Square, Suite 128
Bensalem, PA 19020

(215) 639-0801

 

Case 2:18-cv-05602-|\/|AK Document 1 Filed 12/28/18 Page 9 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DIS'I`RICT OF PENNSYLVANIA

CA E T G ._I

Louis Pagliei CIVIL ACTION
_V. ..
Federal Express Corporation dfb/a Fedex Ship Center i ' l NO_ _ _ . l
` ` t

ln accordance with the Civil Justlce Expense and Delay Reduction Plan of this court, counsel for ' ' . :_
plaintiff shall complete a Case Mauagement Ti'ack Designation Form in all civil cases at the time of l
filing the complaint and serve a imply on all defendants (See § 1 :03 of the plan set forth on the reverse
side of this form. In the event at a defendant does not agree with the laintiff regarding said
designation that efendant shall, with its first appearance submit to the eler of court and serve on
the plaintiff and all other parties a Case Management Track Designation_ Fomi specifying the track
to which that defendant believes the case should be assigned ' '

SELIl`.CT ONE Oii` 'I`HE FOLLOWING CASE MANAGEMENT TRACKS:

(a) l-Iabeas Cerpus - Cascs brought under 28U.S.C. § 2241 through § 2255. ( )
(b) Sooial Seeurity »~ Cases requesting review of a decision of the Secretary of Heelth
and Hurnan Services denying plaintiff Social Security Benei'its. ' _ ( )

(o) Arbitration - Cases required to be designated for arbitration under Loeal Civil Rule 53.2,' ( ')

(d) Asbes`tos - Casos involving claims for personal injury or property damage from 7 j
exposure to asbestos ( ) j
(e) Special Manafgement - Cases that do not fall into tracks (a) through (d) that are

commonly re erred to as complex and that need special or intense management by
the court (See reverse side of this form for a detailed explanation of special

 

 

 

 

management oases.) d ( )
(f) Standard Managenient - Cases that do not fall into any one of the other traclcs. tx )
12/28/2018 .=&` Plaintiff
Date Attomey-at-law Attorney for
_(gl_$l 639-080} t215l-63§-4970 _a_k_arDi`@karpt`-law.coiii
rl"eleph one FAX Number E_-Mail Address

(Clv. 660} 10102

 

Case 2:18-cv-05602-|\/|AK Document 1 Filed 12/28/18 Page 10 of 11
UNITED sTATEs merch coURT
non THE EASTERN msrnlcr or PaNNsYLvANlA

DESIGNATION F()RM
(ra be used by counsel or pro se pfaintr'jj" to indicate the category ofrhe case for the purpose of assignment to the appropriate caiendar)

Acldress of Plaintiff: 4558 White Oak Lane, Bensalem, PA 19020
Address ofDefendant: 160 Rittenhouse Circle, Bristo|, PA 19007

Place of Accident, Incident or Transaction: Defendant's place of business

 

RELA TED CASE, IFANY:

Case Numbcr: Judge: Date Terminatcd:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

l. la this case related to property included in an earlier numbered suit pending or within one year Yes E No g
previously terminated action in this oourt?

2. Does this case involve the Samc issue effect or grow out ofthe sarno transaction as a prior suit Yes E No
pending or within one year previously terminated action in this court?

3. Docs this case involve the validity or infringement of apatent already in suitor any earlier Yes m No
numbered case pending or within one year previously terminated action of this court?

4. ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes m No
case filed by the same individual?

I certify that, to my knowledgc, the within case m _is / m is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

 

DATE; ]2/28/2018 " ARK2484 / 91535

 

,.,
Arlg»éy-ar-Law /Pw Se waiving Armmey .tD. # nfappacaere)

 

 

CIVIL: (Plal:e a \ll in unc category only)

 

 

 

 

 

A. F ederal Question Cnses: B. Diver.rity Jurisrlictian Cases:
I:I l lndemnity Contract, Man'ne Contract, and All Other Contracts I:I l. Insurance Contract and Other Contracts
[:l 2 FELA _ l:| 2. Airplane Personal Injury
m 3 Jones Act-Personal lnjury n 3. Assauft, Defamation
I:l 4 Antitr'ust m 4. Marine Personal Injury

5 Patent n 5. Motor Vchicle Pcrsonal Injury
E 6 Labor-Managcment Relations H 6. Other Personal Injury (Hease specr'jj)).~
K] 7 Civil Rjghts 7. Products Liability
|:] 8 Habeas Corpus g S. Products Liability - Asbestos
E 9, Securities Act(s) Cascs n 9. All other Diversity Cases

10. Social Security Rcvicw C ascs (Piease spec;')j)).'
|:] ll. All other Federal Question Cases

(Piease spec[`]§/).‘
ARBITRAT]ON CERTIFICATION
(Thc eject of.rhc`s certification is to remove the cascj.`rom eligibility for arbitration )

l, Ari R- Karpf . , counsel of record or pro se plaintiff , do hereby ccrtify:

 

- Pursuant to Local Civil Rulc 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the Sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

DATE; 12/28/2018 """" ARK2434 / 91533
bin§mey-at-Law / Pro Se Plaintiff Artarney l.D. # (rfapph'cabl'e)

NOTE: A trial de novo will be a trial byjury only ifthcre has been compliance with F.R.C.P. 38.

 

C:v. 609 r.t/zo.'s)

 

 

Case 2:18-cv-05602-|\/|AK Document 1 Filed 12/28/18 Page 11 of 11
1544 (Rev. 06/1'.') CIVIL COVER SHEET

The .1 S 44 civil cover sheet and the information contained herein_n_either replace nor supB|e_ment the H1in and service of pleadings or other papers as required b law, except as
provided tt)y |oc.:a|‘t'ules ofec_)urt. This furm, approved by the 1udicia1 Conference of the mted States in eptember 1974, is required for the use of the C erk of ourt for the
purpose o initiating the clvrl docket sheet. (SEE INSTRUCT!ONS ON NEXT PAGE OF THIS FURM.)

I. (a) PLAINTIFFS DEFENDANTS
FEDERAL EXPRESS CORPORATION d/b/a FEDEX SHIP CENTER

 

PAGL]EI, LOUIS
(b) County of Residenee ofFirst Listed Plaintiff 13ng3 County of Residence of First Listed Defendant Bucks
(EXCEPT!N U.S. PLAINTIFFCASE$ {]N U.S. FLAINTIFFCASES QNLY)
NOTEZ 1151 LAND CONDEMNAT]ON CASES, USE THE LOCATION OF
THE TRACT OF l..AND INVOLVED.
(C) Aft¢)l'l'l€ys (Fr'rm Name, Address, and Telephnne Number) Atfom€ys (H`Known)

Karpf, Karpf& Cerutti, P.C.; 3331 Street Road, Two Greenwood Square,
S_uite 128, Bensalem, PA 19020; (215) 639-0801; akarpf@karpf-law.com

 

 

lI, BASIS OF JURISDI CTION (Pi'ace an “X” in One Box On!y) Ill. ClTlZENSHIP OF PRINCIPAL PARTIES (Pi'ace an “X" in Orie Bwrjbr Plain!g'f f
(F`ar Di'ver.ri'.*y Cares Ori!y) and One .Haxfor Defendam)
1 U.S. Govenunent X 3 Federal Quesiion PTF DEF PTF DEF
Plaintii¥ ' (UrSr Goverrimenf Nar a Parry) Citizeri of This Slaze l 1 Ineorpera¢ed or Pn`ncipal Plaee 4 4
' ofBi.ieiness In This Suite
2 U.S. Govemment 4 Diveraity Citizen ofAnother Stale 2 2 Incorporated and Pi‘incipal Place 5 5
Defendant (lndicate C:`r:`zemfrip ofParll'er in Irem HI) Of'BusinEss 1\'1 Anoiher State
Citizen or Subject ofa 3 3 Foreig:n Nati'on 6 6
Foreig'n Country

 

 

   
 

IV. NA URE OF SUIT (Pi'ace an "X" in One Box Only)
< 14 w 15 AMM ~

   

 

   

   

     

         

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

f . - QRF 1113
0 l 10 Insu.rance PERSONAL INJURY PERSONAL IN.IURY 0 625 Drug Rela!ed Seizure ’ 422 Appenl 23 USC 1511 D 375 False Claims Ar:t
0 120 Man'ne ’ 310 A.irplane 0 365 Personal lnjury - ofProperty 21 USC 881 ' ’ 423 Withdrawal ' 376 Qui Tam (31 USC
0 130 Mi`l]er Act ’ 315 Airplane Product Product liability 0 690 Other 28 USC 157 3729(a))
0 140 Negotiable instrument . Liabiliry 0 3611 Healt.h Cai‘e." ' 0 400 State Reapportionment
0 150 Recovery ovaerpayment ’ 320 Assault, Libel & Phan'nneeutical 0 410 Antirmst
& Enfoi'cement of'Judgment Slander Personal In`ju.l'g.l U- 430 Banks and Banking
0 151 Medicare Act ’ 330 Federa| Employers’ Product Liability 0 830 Patent 0 450 Cornmerce
0 152 Reeovery ofDeP¢iulted Liabiiity 0 368 Asbestos Personal El 835 Potent - Abbreviated 0 460 Deportn(ion
Student Loans ' 340 Marine Injury Product New Drug Applieution D 470 Raeketeer Influenced and
(Exc|udes Veleraris) ' 345 Maririe Producl Liability 0 1140 deemark Comipt Organizations
0 153 Recovery of`Overpayme:il Liability PERS()NAL PROPERTY 1 9 ` . - " ‘ ': "31'!`<!" ’ U 480 Con_si.\mer Cr€dit
ofVeteran‘s BencEls ' 350 Moior Vehicle 0 370 Ocher Fraud 0 710 Fair Labor Standards 861 HIA 13951’1`) 0 490 CablefSat TV
0 160 Stockliolders‘ Suils ' 355 Motor\f'eiiiele 0 371 Trulh in Lending Act |J 862 B|ack Lung (923) 0 8505ec1m`tiestommoditi`esl
0 190 Oiher Conrraot Produet Liabil il§¢l 0 380 Other Personal ij 720 LaborlManagement ’ 863 DIWC."DIWW (405(3)) Exc.henge
0 195 Comracl Product Li`ability ' 360 Other Persoiia| Property Dnmage Relatiuns 0 864 SSID Ti'tle XV1 D 890 Otlier Statutcrry Acti'uns
0 196 Frunchise lnjury _C| 335 Property Damage E| 740 Railway Labor Act ' 865 RSI (405(3)) 0 891 Agricu]turai Acts
' 362 Persona] Injury - ' ProductLii_ibility ’ 751 Family and Medical 0 893 Envimrunemal Mntters
Medica| Malraetice Leave Act L" 395 larcede Oflnfb¥`maf'ion
. ' F"""€ “’1'-1?1'4 PER ,'- 6. i. ` |J 790 Other Labor L.itigation ' v - Act
0 210 Land Condernnation 0 440 O£her Civil Rights Haheas Corpus: |J 791 Ernployee Retirement 0 1170 Taxes (U. , Plaintiff 0 896 Ai'biu'ation
0 220 Foreclosure 0 441 Voting E| 463 Alien Delainee I.neon"ie Security Aet or Defendent} 0 399 Administrative Pmcedure
0 230 Rerit Lecise & E.jectrnen¢ X 442 Emp|oyment 0 510 Motions to Vacate ' D 871 lRS~Third Party Acl."Review or Appeal Of
0 240 Torts to Land 0 443 Housiug/ Sentence ' 26 USC 7609 Agency Decisiim
0 245 Torr Product Liability Aceommodutions 0 530 General 0 950 Constitutionaliry of
0 290 A]l Otlier Rea] Property 0 445 Amer. w/Disabililies - 0 535 Deat}i Pemilty : - ; _ __ State Stimltes l
Employmem Other: E| 462 Natura]` ation App|icati'on _ 1
0 446 Amer. w/Disiibiliries - 0 540 Mandamus & Ot]ier 0 465 Other immigration
Ot.her 0 550 Civil Rights Actiuils
0 448 Educatiun 0 555 Pn'son Condition
0 560 Civil Detainee - i
Conditions of §
. ConEnement '
V. ORIGIN {Pi'ace an "X" fn One Bax Oni'y)
Xl Original 0 2 Remcived from 0 3 Remanded from 0 4 Reinstated or ' 5 Transferrec_l from E| 6 Mu_ltidi_striet 0 8 Mu_|tidistrict
Proceeding State Court Appe|late Court Reopened Another District Litigation - L.itigatiori -
(specryj/) Trunsfer Direct File
Cite the U.S. Civil Statute under which ou are iilin Da nat cilsjurii'dr`ctionrr!smmtes unless diversi:y): `
ADEA(29USC621);Seccion1481(42U§‘ 621) 1
Vl' CAUSE OF ACT{ON Briefdescripticm ofcause: §
Violations of the ADEA, Section 1981 and PHRA. . l
VI[. REQUESTED IN n CHECK IF THlS [S A CLASS ACTlON DEMAND $ CHECK YES 0“1)’ ifdemm`lded in Compiai“t:
COMPLAINT: UNDER RULE 23,F1R-CV~P» JURY DEMAND: X ircs 'Nu j
vIII. RELATED cAsE(s) ` `
IF ANY mae *""”“””""s)' JUDGE DOCKET NUMBER 5
,.¢'-J\
DATE SIGNATURE 0 AT ORN RECORD
12/28/2018 W,//}- M~~-~-
._--"*"
FoR oFFIcE usia oNLY "f 1 /
RECEIPT # AMOUNT APPLYTNG IFP JUDGE MAG. JUDGE
__ $z_i_ve As...

   

 

